Citation Nr: 1203938	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 2002 to February 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appellant's claim is now in the jurisdiction of the RO in Waco, Texas.  

When this matter was last before the Board in August 2010, the Board granted an initial 50 percent rating for major depressive disorder.  The remaining issues on appeal - entitlement to service connection for headaches and a back disability - were remanded to the RO for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in an October 2011 rating decision, the RO granted service connection for headaches and assigned an initial noncompensable rating, effective September 7, 2007.  The grant of service connection for headaches constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Finally, the Board notes that in connection her appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge in Washington, DC.  Although she was notified of the time and date of the hearing by letter, she failed to appear and neither furnished an explanation for her failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2011), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of the remaining issue on appeal based on the evidence of record. 


FINDING OF FACT

The medical evidence establishes that the appellant's current lumbosacral strain is at least as likely as not casually related to her active service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, lumbosacral strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

The appellant's service treatment records show that she was seen on numerous occasions in connection with complaints of depression, decreased concentration, and thoughts of suicide.  Her service treatment records are entirely silent for complaints or findings of a back disability.  

In December 2004, a military psychologist recommended that the appellant be administratively separated from service due to major depressive disorder and a depressive personality disorder.  

At the appellant's January 2005 medical assessment at separation, no back disability was identified and the appellant specifically denied having suffered from any injury on illness during active duty for which she did not seek treatment.  

In September 2007, the appellant submitted an original application for VA compensation benefits, seeking service connection for depression, reporting that she had been involuntarily discharged from active duty due to major depressive disorder.  Her application is silent for mention of any other disability, including a back disability.

Medical evidence assembled in connection with the application includes post-service clinical records dated from April to September 2007 showing continued psychiatric treatment.  During this period, the appellant specifically denied musculoskeletal symptoms and no back disability or other musculoskeletal abnormalities were identified on examination. 

In October 2007, the appellant submitted a claim of service connection for back pain, which she alleged had been present since August 2003.  

In connection with her claim, the appellant submitted clinical records showing that in October 2007, she sought treatment for mid back pain which she indicated had been present for two to three years and had been getting progressively worse for the past eight months.  Objective examination revealed no abnormalities.  Range of motion of the lumbosacral spine was normal, without weakness, sensory abnormalities, spasm, or tenderness.  The assessment was mid back pain.  In November 2007, the appellant underwent physical therapy evaluation at which she claimed to have had a long history of variable levels of right upper lumbar and lower right thoracic pain.  

In a November 2007 statement, the appellant's then-spouse recalled that when they first started dating, she would beg for back massages.  During a trip in 2004, she appeared uncomfortable and whined about her lower back hurting.  He indicated that the appellant often took Advil for pain and asked for massage gift certificates during the holidays.  

In a December 2007 statement, the appellant reported that she had recently undergone X-ray studies of her spine and learned she had an anomaly which had been present since birth.  The appellant claimed, however, that she did not recall ever having had back pain prior to 2004.  

The RO thereafter obtained clinical records showing that in December 2007, the appellant sought treatment for lower back pain, which she claimed had begun in 2004 and had become worse in the last month.  An X-ray study of the lumbar spine showed an anomalous articulation between L5 and the sacrum on the right with sclerotic margins.  The remainder of the study was unremarkable.  In January 2008, the appellant again complained of back pain.  

In a March 2008 rating decision, the RO granted service connection for major depressive disorder.  An initial 50 percent disability rating was thereafter assigned and has remained in effect to date.  

In a September 2008 statement, the appellant indicated that although she had experienced mild to moderate back pain in service, she never sought treatment for it as she had been depressed and suicidal.  

In September 2009, the appellant sought to establish care with VA.  She reported a history of low back pain for "a few years."  Examination revealed no objective abnormalities.  The assessment was chronic low back pain.  

In October 2010, the appellant was afforded a VA medical examination at which she claimed that her back disability had been present since July 2002.  She claimed that during basic training, she developed back pain while pushing herself to pass physical tests.  She indicated that she thereafter developed mental health issues which preoccupied her enough that she did not report back pain during service.  After her separation from service, the appellant claimed that she had experienced continued back pain which she was able to relieve by stretching.  X-ray studies showed a transitional lumbosacral vertebra with unilateral articulation to the ilium on the right.  The lumbosacral spine was otherwise unremarkable.  After examining the appellant and reviewing her claims folder, the examiner diagnosed the appellant as having lumbosacral strain and concluded that it was at least as likely as not the result of service.  The examiner explained that physical training in the Air Force was intense.  She further noted that the appellant had explained that because she was determined to pass her physical training tests, she had pushed herself even though her back hurt.  The examiner noted that after basic training, the appellant developed "mental health issues which could mask her low back pain" and she was not seen in service for back pain.  The examiner further noted that the appellant's mental health issues had continued after service separation, apparently continuing to mask her low back pain.  It was not until recently, when the appellant's mental health medications began working more effectively, that she began to notice her back pain more.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The appellant seeks service connection for a back disability.  She contends that she developed back pain during active duty which has persisted to the present day.  The appellant acknowledges that she did not report back pain during service or for several years thereafter, but contends that she was too preoccupied by mental health concerns to seek treatment for her back pain until after her service separation.

As noted, under 38 C.F.R. § 3.303(d), service connection may be granted for disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that disease or injury was incurred in service.  In this case, a VA examiner, after reviewing the record and considering the appellant's reported medical history, has concluded that it is at least as likely as not that the appellant's current back disability, lumbosacral strain, was incurred during active duty.  The examiner agreed that the appellant's mental health issues could indeed have preoccupied her from seeking treatment for back pain until after service when her antidepressants began working more effectively.  The Board notes that there is no other competent evidence addressing the etiology of the appellant's current low back disability. 

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence of record, such a conclusion cannot be made in this case.  Thus, the Board finds that service connection for lumbosacral strain is now warranted.  


ORDER

Entitlement to service connection for lumbosacral strain is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


